          Case 4:19-cr-06063-SMJ   ECF No. 99   filed 05/27/20   PageID.542 Page 1 of 3




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6
                             United States District Court
7                           Eastern District of Washington
                        Before the Hon. Salvador Mendoza, Jr.
8
     United States of America,
9                                    Plaintiff, No. 4:19-CR-06063-SMJ-1

10   v.                                       Defendant Pesina’s Notice of
                                              Intent to Object to the
11   Monica Pesina,                           Suppression Hearings Being
                                   Defendant. Conducted by Videoconference
12

13
          Comes now, Defendant Pesina, and pursuant to the Court Order
14
     dated May 27, 2020, the Defendant has communicated to counsel
15
     that she objects to the Suppression Hearings scheduled for June
16
     3, 2020, being conducted by videoconference. The Defendant
17
     requests that the hearings be rescheduled to a date when in-person
18
     testimony can be scheduled in the future. Counsel has contacted
19

20

     Defendant Pesina’s Notice of
     Objection - 1
      Case 4:19-cr-06063-SMJ   ECF No. 99   filed 05/27/20   PageID.543 Page 2 of 3




1    the government’s counsel and she agrees with a rescheduling of

2    the hearing to allow for in person testimony.

3

4

5    Dated: May 27, 2020                    Respectfully Submitted,

6                                           s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
7                                           Attorney for Defendant
                                            Pechtel Law PLLC
8                                           21 N Cascade St
                                            Kennewick, WA 99336
9                                           Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
10

11

12

13

14

15

16

17

18

19

20

     Defendant Pesina’s Notice of
     Objection - 2
      Case 4:19-cr-06063-SMJ    ECF No. 99    filed 05/27/20   PageID.544 Page 3 of 3




1
                               SERVICE CERTIFICATE
2
     I certify that May 27, 2020, I electronically filed the foregoing with
3
     the District Court Clerk using the CM/ECF System, which will
4
     send notification of such filing to the following:
5

6
     Stephanie Van Marter, Attorney for Plaintiff
7

8
                                             s/Adam R. Pechtel
9                                            Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
10                                           Pechtel Law PLLC
                                             21 N Cascade St
11                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
12                                           Email: adam@pechtellaw.com

13

14

15

16

17

18

19

20

     Defendant Pesina’s Notice of
     Objection - 3
